 

Exhibit 10.5

 

WARRANT PURCHASE AGREEMENT

 

This Warrant Purchase Agreement (this “Agreement”), dated as of August [●],
2020, is entered into by and between Conversion Labs, Inc., a Delaware
corporation (the “Company”), and _______________________ (the “Purchaser”). The
Company and the Purchaser are referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, on the terms and subject to the conditions set forth herein, the
Purchaser is willing to purchase from the Company, and the Company is willing to
issue and sell to such Purchaser, a Class A Warrant and a Class B Warrant (as
such terms are defined below) on the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.       The Warrants.

 

(a)       Issuance of Warrants. Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at the Closing and the Company
agrees to sell and issue to the Purchaser at the Closing (i) a warrant to
purchase ____________ shares of common stock of the Company, $0.0001 par value
per share (the “Common Stock”), at an exercise price of $[●] per share of Common
Stock, in substantially the form attached hereto as Exhibit A (the “Class A
Warrant”), for a purchase price of $_______, and (ii) a warrant to purchase
_________ shares of Common Stock, at an exercise price of $______ per share, in
substantially the form attached hereto as Exhibit B (the “Class B Warrant” and,
together with the Class A Warrant, the “Warrants”), for a purchase price of
$________ (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants, collectively, are referred to herein as the “Warrant
Shares”).

 

2.       The Closing.

 

(a)       The purchase and sale of the Warrants (the Closing”) shall take place
at the offices of ________________________ or such other place as the Parties
mutually agree the date hereof (the “Closing”).

 

(b)       The Parties agree that the Closing may occur remotely via delivery of
facsimiles or photocopies of this Agreement and the Warrants. Unless otherwise
provided herein, all proceedings to be taken and all documents to be executed
and delivered by all Parties at the Closing will be deemed to have been taken
and executed simultaneously, and no proceedings will be deemed to have been
taken nor documents executed or delivered until all have been taken, executed
and delivered.

 

(c)       At the Closing, the Company shall deliver to the Purchaser the
Warrants, against payment of the aggregate purchase price for the Warrants by
check payable to the Company, by wire transfer to a bank account designated by
the Company, by conversion of indebtedness or by any combination of such
methods.

 



 

 



 

3.       Representations and Warranties of the Company. The Company represents
and warrants to the Purchaser that:

 

(a)       Organization and Qualification; Subsidiaries. The Company and each of
its subsidiaries has been duly organized and is validly existing and is in good
standing under the laws of its jurisdictions of organization, with the requisite
power and authority to own its properties and conduct its business as currently
conducted. The Company and each of its subsidiaries are not in violation of any
of the provisions of their respective organizational documents. The Company and
each of its subsidiaries are duly qualified to conduct business and are in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by them makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
material adverse effect on the Company or any of its subsidiaries.

 

(b)       Authorization. All corporate action required to be taken by the
Company and the Company’s Board of Directors, officers and stockholders in order
to authorize the execution, delivery and performance by the Company of this
Agreement and each Warrant (each, a “Transaction Document” and, collectively,
the “Transaction Documents”) and the consummation of the transactions
contemplated hereby and thereby have been taken, are within the corporate power
of the Company and have been duly authorized by all necessary corporate actions
on the part of the Company and the Company’s Board of Directors, officers and
stockholders. The Transaction Documents, when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(c)       Non-Contravention. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby do not and will not: (a) violate, conflict with or result in the breach
of the organizational documents of the Company or any of its subsidiaries; (b)
conflict with or violate any law or order applicable to the Company or any of
its subsidiaries, or any of its or their respective assets or properties; or (c)
violate, conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which the
Company or any of its subsidiaries is a party or to which any of their
respective assets or properties are subject, or result in the creation of any
Encumbrance on any of their respective assets or properties, except, in the case
of clauses (b) and (c), for any such conflict, violation, breach or default that
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Company or any of its subsidiaries. As used
herein, “Encumbrance” means any security interest, pledge, mortgage, lien,
claim, option, charge, restriction, encumbrance, right of first refusal,
preemptive right or other similar restriction.

 

(d)       Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the shareholders of any Person) is
required by the Company in connection with the execution and delivery of this
Agreement and the Warrants issued hereunder and the performance and consummation
of the transactions contemplated hereby except for consents obtained and remain
in full force and effect and filings required under applicable securities laws.

 

(e)       No Violation or Default. None of the Company or any of its
subsidiaries is in material violation of or in material default with respect to
(i) its organizational documents or any material judgment, order, writ, decree,
statute, rule or regulation applicable to the Company or such subsidiary; or
(ii) any material mortgage, indenture, agreement, instrument or contract to
which the Company is a party or by which it is bound (nor is there any waiver in
effect which, if not in effect, would result in such a violation or default).

 

- 2 -

 

 

(f)       Valid Issuance. The Warrants have been duly authorized and, when
issued and paid for in accordance with the terms of the Offering Documents, will
be duly and validly issued, free and clear of all Encumbrances, other than
restrictions on transfer imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders of the Company.

 

(g)       Litigation. No material actions (including, without limitation,
derivative actions), suits, proceedings or investigations are pending or, to the
knowledge of the Company, threatened against the Company or any of its
subsidiaries at law or in equity in any court or before any other governmental
authority.

 

4.       Representations and Warranties of Purchaser. The Purchaser represents
and warrants to the Company as follows:

 

(a)       Organization and Qualification. The Purchaser has been duly organized
and is validly existing and, except as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect with respect to the
Purchaser, is in good standing under the laws of its jurisdiction of
organization, with the requisite power and authority to own its properties and
conduct its business as currently conducted.

 

(b)       Authorization; Enforcement; Validity. The Purchaser has all necessary
corporate, limited liability company or equivalent power and authority to enter
into this Agreement and to carry out, or cause to be carried out, its
obligations hereunder in accordance with the terms hereof. The execution and
delivery by the Purchaser of this Agreement and the performance by the Purchaser
of its obligations hereunder have been duly authorized by all requisite action
on the part of the Purchaser, and no other action on the part of the Purchaser
is necessary to authorize the execution and delivery by the Purchaser of this
Agreement or the consummation of the transactions contemplated by this
Agreement. This Agreement has been duly executed and delivered by the Purchaser,
and assuming due authorization, execution and delivery by the Company, this
Agreement constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(c)       Non-Contravention. The execution, delivery and performance by the
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby do not and will not: (a) violate, conflict with or result in
the breach of the organizational documents of the Purchaser; (b) conflict with
or violate any law or order applicable to the Purchaser, or any of its assets or
properties; or (c) violate, conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which the Purchaser is a party or to which its assets or properties are
subject, or result in the creation of any Encumbrance on any of its assets or
properties, except, in the case of clauses (b) and (c), for any such conflict,
violation, breach or default that would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Purchaser.

 

(d)       Restricted Securities. The Purchaser acknowledges that the Warrants
and the Warrant Shares are considered “restricted securities” under the
Securities Act and thus cannot be sold or transferred unless they are
subsequently registered under the Securities Act of 1934, as amended, or an
exemption from registration is available. Subject to applicable securities laws,
the Purchaser shall be entitled to assign and transfer, without any other
person’s or the Company’s consent and without restriction, all or any portion of
the Warrants and the Warrant Shares and the rights thereto.

 

- 3 -

 

 

(e)       Accredited Investor. The Purchaser has such knowledge and experience
in financial and business matters that the Purchaser is capable of evaluating
the merits and risks of such investment, is able to incur a complete loss of
such investment without impairing the Purchaser’s financial condition and is
able to bear the economic risk of such investment for an indefinite period of
time. The Purchaser is an “accredited investor” as such term is defined in Rule
501 of Regulation D under the Securities Act, as presently in effect.

 

5.       Conditions to Closing of the Purchaser. The Purchaser’s obligations at
the Closing are subject to the fulfillment, at or prior to the Closing, of all
of the following conditions:

 

(a)       Representations and Warranties. The representations and warranties
made by the Company in Section 3 hereof shall be true and correct in all
respects as of the Closing and the Company shall have certified to each
Purchaser as such.

 

(b)       Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the
Warrants.

 

(c)       Transaction Documents. The Company shall have duly executed and
delivered to the Purchaser participating in the Closing this Agreement and the
Warrants issued hereunder.

 

6.       Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Warrants at the Closing is subject to the fulfillment, at or
prior to the Closing, of the following conditions:

 

(a)       Representations and Warranties. The representations and warranties
made by the Purchaser in Section 4 hereof shall be true and correct as of the
Closing.

 

(b)       Transaction Documents. The Purchaser shall have duly executed and
delivered to the Company this Agreement.

 

(c)       Purchase Price. The Purchaser shall have delivered to the Company the
aggregate purchase price in respect of the Warrants being purchased by the
Purchaser hereunder.

 

7.       Miscellaneous.

 

(a)       Waivers and Amendments. Any provision of this Agreement may be
amended, waived or modified only upon the written consent of the Company and the
Purchaser.

 

(b)       Governing Law. This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of New York, without regard to
the conflicts of law principles thereof.

 

(c)       Consent to Jurisdiction. Each of the Parties (a) irrevocably and
unconditionally agrees that any proceedings, at law or equity, arising out of or
relating to this Agreement or any agreements or transactions contemplated hereby
shall be heard and determined by the federal or state courts located in New York
County in the State of New York; (b) irrevocably submits to the jurisdiction of
such courts in any such proceeding; (c) consents that any such proceeding may be
brought in such courts and waives any objection that such Party may now or
hereafter have to the venue or jurisdiction of such courts or that such
Proceeding was brought in an inconvenient forum; and (d) agrees that service of
process in any such Proceeding may be effected by providing a copy thereof by
any of the methods of delivery permitted by Section 7(i) to such Party at its
address as provided in Section 7(i) (provided that nothing herein shall affect
the right to effect service of process in any other manner permitted by law).

 

- 4 -

 

 

(d)       Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(D).

 

(e)       Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.

 

(f)       Successors and Assigns. This Agreement may not be assigned, conveyed
or transferred by any Purchaser without the prior written consent of the
Company; provided, however, the Purchaser may transfer its rights under this
Agreement to an affiliate without the prior written consent of the Company.

 

(g)       No Stockholder Rights. Until and only to the extent that the Warrants
shall have been duly exercised into shares of the capital stock of the Company,
(i) nothing contained in this Agreement or the Warrants shall be construed as
conferring upon the Purchaser the right to vote or to consent or to receive
notice as a stockholder in respect of meetings of stockholders for the election
of directors of the Company or any other matters or any rights whatsoever as a
stockholder of the Company and (ii) no dividends shall be payable or accrued in
respect of the Warrants or the Warrant Shares obtainable thereunder.

 

(h)       Entire Agreement. This Agreement together with the Consulting
Agreement and the other Transaction Documents constitute and contain the entire
agreement among the Company and the Purchaser and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.

 

(i)       Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
Parties at their address as set forth on the signature page hereto or to such
e-mail address, facsimile number or address as subsequently modified by written
notice given in accordance with this Section 7(i). If notice is given to the
Company, a copy (which shall not constitute notice) shall also be sent to
Lucosky Brookman LLP, 101 Wood Avenue South, Woodbridge, NJ 08830, Attention:
[●] .

 

- 5 -

 

 

(j)       Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

(k)       Headings. The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(l)       Expenses. Each of the Company and the Purchaser shall bear its own
legal and other expenses with respect to the transactions contemplated herein
and the other Transaction Documents.

 

(m)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method complying with the U.S. federal ESIGN Act of 2000 (e.g.,
www.docusign.com), and any counterpart so delivered shall be deemed to have been
duly and validly delivered and be valid and effective for all purposes.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

- 6 -

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date first
written above.

 

  COMPANY:       CONVERSION LABS, INC.       By:
                                           Name: Justin Schreiber  
Title:  President and Chief Executive Officer       Address:   800 Third Avenue,
Suite 2800   New York, NY 10022

 

[Signature page to Conversion Labs, Inc. Warrant Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date first
written above.

 

  By:                                        Name:   Title:         Address:    
  With a copy (which shall not constitute notice) to:

 

[Signature page to Conversion Labs, Inc. Warrant Purchase Agreement]

 

 

 

 

EXHIBIT A

 

Form of Class A Warrant

 

 

 

 

EXHIBIT B

 

Form of Class B Warrant

 

 

 